190 F.2d 82
Rose L. STEINBERG, a stockholder of Bendix Home Appliances, Inc., suing on behalf of herself and all other stockholders similarly situated and on behalf of and in the right of Bendix Home Appliances, Inc., Plaintiff-Appellant,v.Joseph D. SHARPE, Bernard E. Smith and Bendix Home Appliances, Inc., Defendants, W. J. Reuscher, Defendant-Appellee.
No. 268.
Docket 22007.
United States Court of Appeals Second Circuit.
Argued June 7, 1951.
Decided June 25, 1951.

Morris J. Levy, New York City, for plaintiff-appellant.
Fulton, Walter & Halley, New York City, Harmon Duncombe, Daniel J. O'Connell, New York City, of counsel, for defendant-appellee.
Before CHASE, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Judgment affirmed on opinion below. 95 F. Supp. 32.